Exhibit 10.1

 

Execution Copy

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
September 21, 2020 (this “Agreement”) is entered into among DIODES INCORPORATED,
a Delaware corporation (the “Domestic Borrower”), DIODES HOLDING B.V., a
besloten vennootschap met beperkte aansprakelijkheid, organized under the laws
of the Netherlands, having its statutory seat in Amsterdam, the Netherlands, and
registered with the trade register of the Chamber of Commerce in the Netherlands
under number 65823060 (the “Foreign Borrower” and together with the Domestic
Borrower, the “Borrowers” and each, individually, a “Borrower”), certain
Subsidiaries of the Domestic Borrower identified on the signature pages hereto
as subsidiary guarantors (the “Subsidiary Guarantors”), the Lenders identified
on the signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

The Borrowers, Subsidiary Guarantors, the Lenders and the Administrative Agent
are parties to that certain Second Amended and Restated Credit Agreement dated
as of May 29, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”).

The Domestic Borrower and other Loan Parties have requested that the baskets set
forth in Section 7.02(p), allowing for borrowings by the Domestic Borrower from
non-Loan Party Subsidiaries, and Section 7.03(c)(vi), allowing for investments
in non-Loan Party Subsidiaries, each be increased from $150 million to $300
million.

Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Lenders party hereto have agreed to grant the foregoing requests
of the Domestic Borrower and other Loan Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.Defined Terms.  Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2.Credit Agreement Amendments.

(a)Section 7.02(p) of the Credit Agreement is hereby amended by deleting the
reference to “$150,000,000” therein and replacing same with the amount of
“$300,000,000”.

 

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

(b)Section 7.03(c)(vi) of the Credit Agreement is hereby amended by deleting the
reference to “$150,000,000” therein and replacing same with the amount of
“$300,000,000”.

3.Conditions to Effectiveness.  This Agreement shall be effective upon the
Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Effective Date and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Required Lenders (such date, the “Effective
Date”):

(a)executed counterparts of this Agreement signed by the Borrowers, the
Guarantors, the Administrative Agent and the Required Lenders; and

(b)such other assurances, certificates, documents, information, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

4.Effect of this Agreement.  Except as expressly provided herein, the Credit
Agreement, the Collateral Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to a
modification of or amendment of, any other term or condition of the Credit
Agreement, the Collateral Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement,
the Collateral Agreement or the other Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Loan Parties or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement, the
Collateral Agreement or the other Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents, (d) to be a waiver of, or consent
to a modification or amendment of, any other term or condition of any other
agreement by and among any Loan Party, on the one hand, and the Administrative
Agent or any other Lender, on the other hand or (e) to be a course of dealing or
a consent to any departure by the Loan Parties from any other term or
requirement of the Credit Agreement.  References in this Agreement to the Credit
Agreement (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

5.Representations and Warranties/No Default.  By their execution hereof, each
Loan Party hereby represents and warrants as follows:

(a)Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of,
and the performance in accordance with their respective terms of the
transactions consented to in, this Agreement and each other document executed in
connection herewith to which it is a party.

 

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

(b)This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c)Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

(d)No Default or Event of Default has occurred or is continuing nor would any
Default or Event of Default result after giving effect to this Agreement and the
transactions contemplated hereby.

(e)No Loan Party is an EEA Financial Institution.

6.Reaffirmations.  (a) Each Loan Party agrees that the transactions contemplated
by this Agreement shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
(including the Guaranty), the Collateral Agreement and each other Loan Document
to which it is a party, (b) each Loan Party confirms, ratifies and reaffirms its
obligations under the Credit Agreement (including the Guaranty), the Collateral
Agreement and each other Loan Document to which it is a party, and (c) each Loan
Party agrees that, except as otherwise expressly agreed in this Agreement, the
Credit Agreement (including the Guaranty), the Collateral Agreement and each
other Loan Document to which it is a party remain in full force and effect and
are hereby ratified and confirmed.

7.Confirmation as to Dutch Collateral Documents.  Reference is made to (i) that
certain Deed of Pledge of Shares dated May 29, 2020, among the Domestic
Borrower, as pledgor, Administrative Agent, as pledgee and the Foreign Borrower,
as company (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “DHBV Dutch Share Pledge”), (ii) that
certain omnibus pledge agreement dated 8 January 2013, between Diodes
International B.V., as pledgor and Administrative Agent, as pledgee (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “DIBV Omnibus Pledge Agreement”), (iii) that certain omnibus pledge
agreement dated July 18, 2016, between the Foreign Borrower, as pledgor and
Administrative Agent, as pledgee (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “DHBV Omnibus Pledge
Agreement”) and (iv) that certain omnibus pledge agreement dated May 29, 2020,
between the Foreign Borrower, as pledgor and Administrative Agent, as pledgee
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Additional DHBV Omnibus Pledge Agreement”, together with

 

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

the DHBV Omnibus Pledge Agreement, the DIBV Omnibus Pledge Agreement and the
DHBV Dutch Share Pledge, the “Dutch Collateral Documents”).  Each party to the
Dutch Collateral Documents hereby confirms that:

(a)the Credit Agreement (after giving effect to this Agreement), and the other
Loan Documents will remain in full force and effect and any reference in the
Loan Documents to the Credit Agreement or to any provision of the Credit
Agreement will be construed as a reference to the Credit Agreement, or that
provision, after giving effect to this Agreement;

(b)notwithstanding the amendments, consents and waivers to the Credit Agreement
pursuant to this Agreement, the Dutch Collateral Documents and the security
interests created thereunder will remain in full force and effect and will
continue to secure all liabilities which are expressed to be secured by them and
the rights of the Loan Parties under such security interest will not be affected
by this Agreement;

(c)(i) any amount owed by any Borrower under this Agreement and the Credit
Agreement (after giving effect to this Agreement) continues to be or has become
part of each Loan Party’s Parallel Debts (as included/defined in the Credit
Agreement) and (ii) each Loan Party’s Parallel Debts continue to be part of the
Secured Obligations (as included and defined in the Dutch Collateral Documents);
and

(d)at the time of the entering into the Dutch Collateral Documents, it was their
intention that the security rights created pursuant to the Dutch Collateral
Documents would provide security for the Secured Obligations (as defined in the
Dutch Collateral Documents) as they may be amended, restated, supplemented or
otherwise modified from time to time, including amendments to the Credit
Agreement and the Loan Documents, including, for the avoidance of doubt, the
matters of the type addressed by this Agreement.

8.Payment of Fees.  The Borrowers shall pay all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) promptly upon request by the
Administrative Agent.

9.Miscellaneous

(a)Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Section 11.14 and Section 11.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.

(b)Loan Document.  This Agreement shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c)Counterparts; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other

 

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

(d)Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

(e)Entirety.  This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

(f)Dutch Law.  If the Foreign Borrower is represented by an attorney in
connection with the signing and/or execution of this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence or extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

[Remainder of page intentionally blank.]

 

 

 

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DOMESTIC BORROWER:

 

DIODES INCORPORATED

 

 

By: /s/ Brett Whitmire

 

Name: Brett Whitmire

 

Title: CFO

 

 

 

 

FOREIGN BORROWER:

 

DIODES HOLDING B.V.

 

 

By: /s/ Brett Whitmire

 

Name: Brett Whitmire

 

Title:Managing Director A

 

 

 

 

By: /s/ Edwin Denekamp

 

Name: Edwin Denekamp

 

Title:Managing Director B

 

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS:

 

DIODES HOLDINGS UK LIMITED

 

 

By: /s/ Brett Whitmire

 

Name: Brett Whitmire

 

Title:Director

 

 

 

DIODES ZETEX LIMITED

 

 

By: /s/ Brett Whitmire

 

Name: Brett Whitmire

 

Title:Director

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By: /s/ Anthony W. Kell

 

Name: Anthony W. Kell

 

Title:Vice President

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

 

By: /s/ Jennifer Yan

 

Name: Jennifer Yan

 

Title:Senior Vice President

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

BBVA USA,

as a Lender

 

 

By: /s/ Jay S. Tweed

 

Name: Jay S. Tweed

 

Title:SVP

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By: /s/ R. Ruining Nguyen

 

Name: R. Ruining Nguyen

 

Title:SVP

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK,

as a Lender

 

 

By: /s/ Derek Miller

 

Name: Derek Miller

 

Title:Director

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.,

as a Lender

 

 

By: /s/ Stuart Darby

 

Name: Stuart Darby

 

Title:Senior Vice President

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

COMERICA BANK,

as a Lender

 

 

By: /s/ John Smithson

 

Name: John Smithson

 

Title:Vice President

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK,

as a Lender

 

 

By: /s/ Will Deevy

 

Name: Will Deevy

 

Title:Director

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

CADENCE BANK, N.A.,

as a Lender

 

 

By: /s/ David Hauglid

 

Name: David Hauglid

 

Title:Senior Vice President

 

 

 

 



 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, N.A.,

as a Lender

 

 

By: /s/ Shaun R. Kleinman

 

Name: Shaun R. Kleinman

 

Title:Senior Vice President

 

 

 

 

 

 

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

Diodes Incorporated

 